Citation Nr: 0605850	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-03 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for service-connected 
perianal and periscrotal cysts, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

Service connection as granted for perianal cysts in a 
February 1996 VA rating decision.  A noncompensable 
disability rating was assigned.  The disability was 
subsequently denominated perianal and periscrotal cysts, and 
a 10 percent disability rating was assigned.

In May 2000, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
perianal and periscrotal cysts, which were evaluated as 10 
percent disabling.  The claim was denied by a November 2000 
rating decision, and he appealed.

While the increased rating claim was pending before the 
Board, the veteran filed a claim for service connection for 
psoriasis, which he claimed was secondary to his service-
connected cysts.  The Board remanded the claim in October 
2001 for the purpose of obtaining additional treatment 
records, affording the veteran a VA dermatological 
examination, ensuring compliance with the then recently-
enacted Veterans Claims Assistance Act of 2000 (VCAA), and to 
allow the RO to adjudicate the issue of service connection 
for psoriasis.

Following the Board's October 2001 remand, the RO denied the 
veteran's service-connection claim for psoriasis in an April 
2003 supplemental statement of the case (SSOC).  The same 
SSOC continued the 10 percent rating previously assigned for 
the veteran's service-connected cysts.  

The Board again remanded the claim in July 2003 for the 
purpose of obtaining additional medical records, ensuring 
compliance with the VCAA, and instructing the RO to issue a 
statement of the case (SOC) regarding the issue of service 
connection for psoriasis.  The veteran subsequently perfected 
an appeal as to his service-connection claim.  Both claims 
were again denied by the RO in an April 2005 SSOC.  

The veteran presented testimony at a videoconference hearing 
which was chaired by the undersigned Veterans Law Judge in 
January 2006.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  The veteran 
submitted additional evidence directly to the Board at the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
veteran's psoriasis is causally related to his service-
connected perianal and periscrotal cysts.

2.  The medical evidence of record indicates veteran's 
service-connected perianal and periscrotal cysts are 
manifested by well-healed, nontender scars which cause no 
functional limitation.

3.  The evidence does not show that the veteran's perianal 
and periscrotal cysts are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  Service connection for psoriasis is warranted.  38 C.F.R. 
§ 3.310 (2005).

2.  The criteria for an increased disability rating for the 
veteran's service-connected perianal and periscrotal cysts 
have not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2005).

3.  Application of the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for psoriasis.  He 
essentially contends that this condition is secondary to 
treatment received for his service-connected perianal and 
periscrotal cysts.  He also maintains that the severity of 
his service-connected cysts warrants a disability rating in 
excess of the currently-assigned 
10 percent.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the February 2002 SOC and numerous SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, letters were sent to the veteran in July 
2001, January 2002, and August 2003 which were specifically 
intended to address the requirements of the VCAA.  The July 
2001 letter from the RO specifically notified the veteran 
that to support a secondary service-connection claim, the 
evidence must show a "physical or mental condition" and a 
"relationship between your claimed condition and your 
service-connected condition" (emphasis in original).  The 
August 2003 letter further advised the veteran that to 
"establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the January 2002 letter instructed the veteran 
to provide VA with "the name of the person, agency, or 
company who has records that you think will help us decide 
your claim;" "the address of this person, agency, or 
company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, in 
the case of medical records" (emphasis in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2002 letter advised the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claims.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the veteran was provided with VCAA notice via the July 
2001, January 2002, and August 2003 VCAA letters.  His claims 
were then readjudicated in the April 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA and private treatment records, the opinion of 
Dr. R.T.B., the veteran's private dermatologist, and the 
reports of multiple VA examinations.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge at a 
January 2006 videoconference hearing.  Accordingly, the Board 
will proceed to a decision on the merits as to the issues on 
appeal.

1.  Entitlement to service connection for psoriasis.

The veteran seeks service connection for psoriasis.  As noted 
above, he essentially contends that this condition is 
secondary to treatment received for his service-connected 
cysts.

Pertinent Law and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

In the instant case, the medical evidence includes multiple 
diagnoses of severe psoriasis vulgaris.  The first Wallin 
element has clearly been satisfied.  The veteran has also 
been service-connected for perianal and periscrotal cysts, 
thus satisfying the second Wallin element.  

The crucial question in this case is therefore the final 
Wallin element, medical nexus.  There are of record several 
medical opinions concerning the relationship between the 
veteran's psoriasis and his service-connected cysts.  Each 
asserts that there is a strong possibility that the surgical 
removal of the veteran's cysts in the mid-1990s may have 
triggered the onset of psoriasis.  Specifically, a June 2002 
VA examination report indicates that the stress associated 
with the cyst removal procedure could have induced a 
psoriasis flare-up.  A February 2003 VA examiner concurred, 
also contending that "[i]t is my opinion that the 
[veteran's] psoriasis may have been brought out by an 
excision of a cyst on his right medial thigh."  The 
veteran's private dermatologist, Dr. R.T.B. similarly 
concluded that treatment for the cysts led to the psoriasis, 
noting that a localized skin infection resulting from the 
veteran's cyst removal may have triggered his psoriasis.

While none of these opinions is couched in definitive and 
unequivocal language, the Board finds it significant that 
virtually every medical professional who has reviewed the 
case has noted the strong possibility of a connection between 
the veteran's cyst removal and the onset of psoriasis.  More 
importantly, and crucially, each of the medical opinions 
outlined above appears to be supported by the contemporaneous 
treatment records (corroborated as they are by the veteran's 
sworn testimony) which show that the veteran' psoriasis did 
not development until late in life, coincident with the 
surgical removal of several cysts in the mid-1990s.  

That the medical record was silent for diagnosis or treatment 
of psoriasis for 30 following service, only to appear after 
surgical treatment for a service-connected condition further 
supports the medical opinions outlined above and the 
contentions of the veteran.  Indeed, a May 2001 letter from 
R.N., M.D. notes that the veteran's psoriasis started only 
after cyst removal in 1997.  Thus, in addition to medical 
opinions which all indicate that treatment for the boils 
caused the psoriasis, there is a strong temporal relationship 
also noted.  Under these circumstances, Wallin element (3) 
has therefore also been satisfied.

Each of the three Wallin elements has been met.  Because the 
evidence for and against the veteran's claim is at least in 
equipoise, the benefit sought on appeal must be granted. 


2.  Entitlement to an increased rating for service-connected 
perianal and periscrotal cysts, currently evaluated as 10 
percent disabling.

The veteran also seeks an increased rating for his service-
connected perianal and periscrotal cysts.  He essentially 
argues that the symptomatology associated with this condition 
is greater than that contemplated by the currently-assigned 
10 percent rating.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Analysis

Mittleider concerns

As outlined above, in addition to the veteran's service-
connected perianal and periscrotal cysts, he also has 
psoriasis, for which service connection has been granted in 
this decision.  (The issue of assignment of a disability 
rating for psoriasis is not currently before the Board.  That 
matter must first be adjudicated by the RO in light of the 
Board's favorable decision on the issue of service 
connection.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]).  

The issue of an increased disability rating for the veteran's 
service-connected cysts, however, is the subject of the 
instant appeal.  In assigning a disability rating for this 
condition, it is incumbent upon the Board to identify, and 
disregard, any pathology which is due to other service-
connected or nonservice-connected disabilities (particularly 
psoriasis).  The Board, however, is precluded from 
differentiating between symptomatology attributed to each 
separate disability in the absence of medical evidence which 
does so.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

There is no doubt that the veteran's psoriasis has become 
quite severe, and according to recent dermatological reports 
now covers between 10 and 50 percent of his body.  The 
undersigned had occasion to notice the psoriasis on the 
veteran's arms during his personal hearing.  The Board has 
also reviewed the color photographs of this condition which 
accompany the various recent examination reports.  These 
photographs further demonstrate the severity of the veteran's 
psoriasis and reveal a disfiguring condition covering a 
significant percentage of the body.  

Crucially, the medical evidence of record reveals that while 
the veteran's psoriasis is significant, his service-connected 
perianal and periscrotal cysts have all been successfully 
removed, leaving only scarring at the places of removal.  
Indeed, the last mention of the presence of a cyst was in 
2000, and the veteran has made no complaint of cyst 
recurrence during the pendency of this appeal.  The thrust of 
the veteran's presentation has largely surrounded his now 
service-connected psoriasis.  He has failed to report any 
symptomatology specifically relating to his service-connected 
cysts.  His extensive dermatologic treatment history 
following 2000 is equally silent for cyst recurrence or 
related symptomatology.  On VA examination in March 2003, the 
only cyst-related symptomatology identified was that of 
nontender scars in the periscrotal, perianal, and left thigh 
areas.  

The medical record makes it clear that the scars and the 
psoriasis are distinct entities.  Accordingly, the scarring 
resulting from the veteran's cyst-removal surgeries is the 
only symptomatology which may be considered in evaluating the 
veteran's service-connected cysts.  

Assignment of diagnostic code 

The veteran's perianal and periscrotal cysts are currently 
evaluated as 10 percent disabling under Diagnostic Codes 
7819-7806.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected cysts, the Board believes that Diagnostic 
Codes 7819 and 7806 are not the most appropriate diagnostic 
codes under which the veteran may be rated.  These diagnostic 
codes deal with benign skin growths or neoplasms and command 
that such be rated under Diagnostic Code 7806 as eczema.  As 
explained in the Mittleider discussion above, the veteran has 
no active perianal or periscrotal cysts.  The most recent 
outbreak of cysts was successfully treated in 2000.  There 
has been no recurrence since that time.  The only residual 
from the cyst removal are scars over the removal sites.    

Because the veteran does not have any active cysts, and scars 
are the only medically identified residuals of the cysts, the 
Board believes the veteran's condition should be rated using 
the diagnostic criteria for scars.

Schedular rating

In 2002 regulatory changes amended the rating criteria for 
evaluating skin disabilities, including scars.  See 67 Fed. 
Reg. 49596 (July 31, 2002) [effective August 30, 2002].  
Because the veteran filed his increased rating claim in May 
2000, the Board must therefore review both the former and 
current schedular criteria in arriving at a disability 
rating.  

Under the former skin regulations, Diagnostic Code 7800 
provides rating criteria for scars on the head, face, and 
neck.  Since the veteran had cysts removed from the buttocks, 
lower extremities, and perianal and periscrotal regions only, 
this diagnostic code is inapplicable.  The current Diagnostic 
Code 7800 is inapplicable for the same reason.

The veteran's cyst-removal scars are also not the result of 
burns, thereby rendering former Diagnostic Codes 7801 and 
7802 inapplicable.  The medical evidence indicates that the 
scars are not deep and do not cause limited motion; thus 
current Diagnostic Code 7801 is not for application.  The 
record also indicates that these scars are nontender, non-
ulcerated, superficial, well-healed, and do not cause limited 
motion, thereby rendering inapplicable current diagnostic 
Code 7802 and former and current Diagnostic Codes 7803 and 
7804.  Moreover, the 10 percent rating which is currently 
assigned is the maximum available under any of these codes.

Accordingly, in the absence of a better diagnostic code, the 
Board will evaluate the veteran under Diagnostic Code 7805, 
which provides schedular criteria for "scars, other."  
Diagnostic Code 7805 provides that scars be rated based on 
the limitation of function of the affected part.  This 
Diagnostic Code remained unchanged after the 2002 revisions 
in the rating schedule.

Schedular rating

As explained immediately above, under both the current and 
former version of Diagnostic Code 7805, scars must be rated 
based on the limitation of function of the affected part.  In 
the instant case, the veteran's cyst removal scars are on the 
buttocks, lower extremities, and perianal and periscrotal 
regions.  There is no indication in the medical record which 
demonstrates any functional loss in these areas.  The veteran 
appears to be fully mobile, without any limitation in 
activity specifically attributable to his cyst-removal scars.  
A higher schedular rating based on functional limitation is 
therefore not warranted.  

In substance, the Board has concluded that according to the 
medical evidence, and the veteran's own testimony, the scars 
cause minimal problems for the veteran.  He is therefore 
appropriately compensated at the 10 percent level. 

Extraschedular consideration

In the February 2001 SOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

The VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

Review of the record does not reveal any factors which may be 
considered exceptional or unusual.  The medical evidence of 
record fails to show that the veteran has ever been 
hospitalized for his perianal and periscrotal cysts and 
related scars.  Marked interference with employment has also 
not been demonstrated.  As discussed above, the competent 
medical evidence of record demonstrates that the cyst removal 
scars are asymptomatic.  There is no medical evidence of 
record that these scars present in any clinically unusual 
matter.  

In short, the evidence does not support the proposition that 
the veteran's service-connected perianal and periscrotal 
cysts present an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected perianal and periscrotal cysts.  The benefit sought 
on appeal is accordingly denied.


Additional comment

As explained above, the veteran's psoriasis will be assigned 
a disability rating by the RO following this decision.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted as to that matter.


ORDER

Service connection for psoriasis is granted.

Entitlement to an increased rating for service-connected 
perianal and periscrotal cysts is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


